As filed with the Securities and Exchange Commission on March 28, 2011 Registration No. 333-165473 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALPHA NATURAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware SEE TABLE OF ADDITIONAL 42-1638663 (State of Incorporation) GUARANTOR REGISTRANTS (I.R.S. Employer Identification No.) One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Vaughn R. Groves, Esq. Executive Vice President, General Counsel and Secretary Alpha Natural Resources, Inc. One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Sandra L. Flow, Esq. Cleary Gottlieb Steen & Hamilton LLP 1 Liberty Plaza New York, NY 10006 Ph: (212) 225-2494 Fax: (212) 225-3999 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of ‘‘large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price per Unit(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(2) Common stock, par value $0.01 per share(3)(4) Preferred stock, par value $0.01 per share(3) Depositary shares(3) Debt securities(3) Guarantees by subsidiary guarantors(3)(5) Warrants(3) Purchase contracts(3) Units(3) An indeterminate aggregate initial offering price and number or amount of the securities of each identified class is being registered as may from time to time be offered at indeterminate prices. In accordance with Rules 456(b) and 457(r) under the Securities Act, the registrant is deferring payment of the entire registration fee.Pursuant to Rule 457(n) under the Securities Act, no separate fee will be payable for the registration of the guarantees. Separate consideration may or may not be received for securities that are issuable on exercise, conversion or exchange of other securities. An indeterminate number of shares of common stock may be issued from time to time upon conversion of other securities. Some or all of the subsidiaries listed on the Table of Additional Guarantor Registrants may fully and unconditionally guarantee debt securities or preferred stock issued by Alpha Natural Resources, Inc., in each case as set forth in the prospectus included in this registration statement and any applicable prospectus supplement.No separate consideration will be received for the guarantees. TABLE OF ADDITIONAL GUARANTOR REGISTRANTS Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Alpha American Coal Company, LLC Delaware 54-1947356 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha American Coal Holding, LLC Delaware 13-2793319 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Australia, LLC Delaware 27-4593522 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Australia Services, LLC Delaware 27-4593762 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Coal Resources Company, LLC Delaware 84-1341308 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Alpha Coal Sales Co., LLC Delaware 16-1641207 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Coal West, Inc. Delaware 35-1867616 P.O. Box 3039 Gillette, WY82717 (307) 687-3400 Alpha Energy Sales, LLC Delaware 84-1130962 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha India, LLC Delaware 27-4593320 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Land and Reserves, LLC Delaware 57-1136960 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Midwest Holding Company Delaware 84-1456626 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Natural Resources, LLC Delaware 56-2298262 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Natural Resources International, LLC Delaware 27-4592266 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Alpha Natural Resources Services, LLC Delaware 27-0075099 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha PA Coal Terminal, LLC Delaware 26-1102515 158 Portal Road P.O. Box 1080 Waynesburg, PA15370 (724) 627-7500 Alpha Shipping and Chartering, LLC Delaware 41-2136215 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Sub Five, LLC Delaware 27-4592846 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Sub Four, LLC Delaware 27-4592746 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Sub One, LLC Delaware 27-4592410 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Sub Three, LLC Delaware 27-4592648 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Sub Two, LLC Delaware 27-4592527 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Terminal Company, LLC Delaware 55-0802473 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Wyoming Land Company, LLC Delaware 35-1661756 P.O. Box 3039 Gillette, WY82717 (307) 687-3400 AMFIRE, LLC Delaware 51-0430939 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 AMFIRE Holdings, LLC Delaware 11-3673814 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 AMFIRE Mining Company, LLC Delaware 11-3673833 One Energy Place Suite 2800 Latrobe, PA15650 (724) 537-5731 AMFIRE WV, L.P. Delaware 56-2312151 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Axiom Excavating and Grading Services, LLC Delaware 20-8109122 5703 Crutchfield Drive Norton, VA24273 (276) 679-7020 Barbara Holdings Inc. Delaware 25-1292326 400 Patterson Lane Charleston, WV25311 (304) 345-0970 Black Dog Coal, LLC Virginia 54-1686572 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Brooks Run Mining Company, LLC Delaware 52-2070922 208 Business Street Beckley, WV 25801 (304) 256-1015 Buchanan Energy Company, LLC Virginia 54-0983234 208 Business Street Beckley, WV25801 (304) 256-1015 Callaway Land and Reserves, LLC Delaware 20-4278674 208 Business Street Beckley, WV25801 (304) 256-1015 Castle Gate Holding Company Delaware 84-1456620 P.O. Box 30 Helper, UT84526 (435) 472-0475 Coal Gas Recovery, LLC Delaware 30-0210759 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Cobra Natural Resources, LLC Delaware 26-0342580 208 Business Street Beckley, WV25801 (304) 256-1015 Coral Energy Services, LLC Delaware 26-4281302 2409 Power Plant Road Homer City, PA 15748 (724) 479-1113 Corral Creek Holding, LLC Delaware 27-4593143 P.O. Box 3039 Gillette, WY82717 (307) 689-3462 Cumberland Coal Resources, LP Delaware 84-1521723 855 Kirby Road Waynesburg, PA15370 (724) 627-7500 Delta Mine Holding Company Delaware 91-1897558 c/o Warrick Holding Company 123 N.W. Fourth Street, Suite 416 Evansville, IN47708 (812) 434-4890 Dickenson-Russell Coal Company, LLC Delaware 54-2079085 7546 Gravel Lick Road Cleveland, VA 24225 (276) 889-6100 Dickenson-Russell Land and Reserves, LLC Delaware 20-4278709 7546 Gravel Lick Road Cleveland,, VA 24225 (276) 889-6100 Dry Systems Technologies, Inc. Delaware 84-1199429 8102 Lemont Road Suite 700 Woodridge, IL 60517 (630) 427-2051 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Emerald Coal Resources, LP Delaware 84-1521724 2071 Garards Fort Road P.O. Box 871 Waynesburg, PA15370 (724) 627-7500 Energy Development Corporation West Virginia 25-1209977 400 Patterson Lane Charleston, WV25311 (304) 345-0970 Enterprise Land and Reserves, LLC Delaware 59-3097350 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Enterprise Mining Company, LLC Delaware 38-3671602 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Esperanza Coal Co., LLC Delaware 06-1652549 7546 Gravel Lick Road Cleveland, VA 24225 (276) 889-6100 Foundation Mining, LLC Delaware 20-3378168 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Foundation PA Coal Company, LLC Delaware 84-1521726 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Foundation Royalty Company Delaware 84-1456627 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Freeport Mining, LLC Delaware 84-1521725 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Freeport Resources Company, LLC Delaware 84-1230391 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Herndon Processing Company, LLC West Virginia 51-0442749 P.O. Box 399 Bud, WV 24716 (304) 294-4565 Kepler Processing Company, LLC West Virginia 51-0442560 Route 97-W Pineville, WV 24874 (304) 732-6452 Kingston Mining, Inc. West Virginia 31-1562659 600 Resource Drive Scarbro, WV25904 (304) 469-4974 Kingston Processing, Inc. West Virginia 55-0756214 600 Resource Drive Scarbro, WV25904 (304) 469-4974 Kingston Resources, Inc. Kentucky 61-1093577 600 Resource Drive Scarbro, WV25904 (304) 469-4974 Kingwood Mining Company, LLC Delaware 57-1148058 208 Business Street Beckley, WV25801 (304) 256-1015 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Laurel Creek Co., Inc. Delaware 31-1241957 400 Patterson Lane Charleston, WV25311 (304) 345-0970 Litwar Processing Company, LLC West Virginia 51-0442687 P.O. Box 727 HCR 60, War Branch Road Iaeger, WV 24844 (304) 938-3325 Maple Meadow Mining Company Delaware 55-0529664 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Maxxim Rebuild Co., LLC Delaware 01-0749355 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Maxxim Shared Services, LLC Delaware 55-0814342 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Maxxum Carbon Resources, LLC Delaware 55-0802477 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 McDowell-Wyoming Coal Company, LLC Delaware 54-2079104 Route 97-W P.O. Box 1530 Pineville, WV 24874 (304) 732-6452 Mountain Merger Sub, Inc. Delaware 27-4705968 One Alpha Place P.O. Box 2345 Abingdon, VA24212 (276) 619-4410 Neweagle Coal Sales Corp. Virginia 54-1695745 400 Patterson Lane Charleston, WV25311 (304) 345-0970 Neweagle Development Corp. Virginia 54-1695747 400 Patterson Lane Charleston, WV25311 (304) 345-0970 Neweagle Industries, Inc. Virginia 54-1695751 400 Patterson Lane Charleston, WV25311 (304) 345-0970 Neweagle Mining Corp. Virginia 54-1695750 400 Patterson Lane Charleston, WV25311 (304) 345-0970 Nicewonder Contracting, Inc. West Virginia 20-0388143 208 Business Street Beckley, WV25801 (304) 256-1015 Odell Processing Inc. West Virginia 55-0708613 400 Patterson Lane Charleston, WV25311 (304) 345-0970 Palladian Lime, LLC Delaware 20-8109144 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Paramont Coal Company Virginia, LLC Delaware 56-2298367 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Paynter Branch Mining, Inc. West Virginia 55-0746860 Route 10, Top of Huff Mountain P.O. Box 880 Oceana, WV24870 (304) 583-2025 Pennsylvania Land Holdings Company, LLC Delaware 84-1452626 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Pennsylvania Services Corporation Delaware 93-1162601 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Pioneer Fuel Corporation West Virginia 55-0545211 County Route 23/2, Coal River Mountain Road P.O. Box 69 Pax, WV25904 (304) 877-6050 Pioneer Mining, Inc. West Virginia 55-0746859 County Route 23/2, Coal River Mountain Road P.O. Box 69 Pax, WV25904 (304) 877-6050 Plateau Mining Corporation Delaware 95-3761213 P.O. Box 30 Helper, UT84526 (435) 472-4737 Premium Energy, LLC Delaware 20-3562770 208 Business Street Beckley, WV25801 (304) 256-1015 Red Ash Sales Company, Inc. West Virginia 55-0515479 400 Patterson Lane Charleston, WV25311 (304) 345-0970 River Processing Corporation Delaware 84-1199433 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Rivereagle Corp. Virginia 54-1695746 17t 23 South P.O. Box 497 Catlettsburg, KY41129 (606) 739-4699 Riverside Energy Company, LLC West Virginia 51-0442691 208 Business Street Beckley, WV25801 (304) 256-1015 Riverton Coal Production Inc. Delaware 55-0739658 400 Patterson Lane Charleston, WV25311 (304) 345-0970 Riverton Coal Sales, Inc. West Virginia 55-0740837 400 Patterson Lane Charleston, WV25311 (304) 345-0970 Rockspring Development, Inc. Delaware 31-1241956 Right Fork of Camp Creek P.O. Box 390 East Lynn, WV25512 (304) 345-0970 Ruhrkohle Trading Corporation West Virginia 55-0266080 400 Patterson Lane Charleston, WV25311 (304) 345-0970 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Simmons Fork Mining, Inc. West Virginia 31-1537134 County Route 23/2, Coal River Mountain Road P.O. Box 69 Pax, WV25904 (304) 877-6050 Solomons Mining Company West Virginia 55-0680485 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Twin Star Mining, Inc. West Virginia 31-1265426 208 Business Street Beckley, WV25801 (304) 256-1015 Virginia Energy Company, LLC Delaware 20-3593251 208 Business Street Beckley, WV25801 (304) 256-1015 Wabash Mine Holding Company Delaware 91-1897559 P.O. Box 144 Keensburg, IL62852 (618) 298-1132 Warrick Holding Company Delaware 91-1897557 123 N.W. Fourth Street, Suite 416 Evansville, IN47708 (812) 434-4890 White Flame Energy, Inc. West Virginia 55-0678856 208 Business Street Beckley, WV25801 (304) 256-1015 EXPLANATORY NOTE This Amendment No. 1 to the Registration Statement on Form S-3 (Registration No. 333-165473) is being filed for the purposes of (i) updating the Table of Additional Guarantor Registrants to add registrants reflecting certain additional subsidiaries that may serve as guarantors of some or all of our shares of preferred stock or debt securities, as the case may be, offered by any prospectus supplement, and (ii) filing certain additional exhibits to the Registration Statement.No changes or additions are being made hereby to the base prospectus that already forms a part of the Registration Statement.Accordingly, the base prospectus is omitted from this filing. PART II INFORMATION NOT REQUIRED IN PROSPECTUS Item 14.OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION. The expenses relating to the registration of the securities will be borne by the registrant. Such expenses are estimated to be as follows: Securities and Exchange Commission Registration Fee $
